      Case 2:19-cr-00025-MLCF-JVM Document 137 Filed 04/06/21 Page 1 of 2



                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF LOUISIANA


    UNITED STATES OF AMERICA                             CRIMINAL ACTION

    v.                                                   NO.   19-25

    BRITTANY BRANNON                                     SECTION “F”


                               ORDER AND REASONS

         Before the Court is the defendant Brittany Brannon’s pro se

motion for a sentence reduction.            In the motion, Brannon seeks

release to a halfway house under emergency provisions enacted by

Congress in the Coronavirus Aid, Relief, and Economic Security

(CARES) Act. 1     See Pub. L. No. 116-136, § 12003(b)(2), 134 Stat.

281, 516 (2020).

                                      I.

         By its plain language, the CARES Act authorizes the Director

of the Bureau of Prisons to “lengthen the maximum amount of time

for which the Director is authorized to place a prisoner in home

confinement”      “if    the   Attorney    General   finds   that   emergency

conditions will materially affect the functioning of the Bureau.”

Id.      This Court and the Director are – obviously – different



1    Brannon’s motion appears in the form of a vague, handwritten
letter.   In response to the Court’s briefing order, the U.S.
Attorney’s Office conferred with Brannon’s counsel, who “stated
that he believed [that Brannon] might be seeking relief pursuant
to the CARES Act.” See Opp’n at 2. The Court construes Brannon’s
motion accordingly.
                                1
   Case 2:19-cr-00025-MLCF-JVM Document 137 Filed 04/06/21 Page 2 of 2



officials   in    different    branches      of    government.    Congress     has

clearly provided that determining when federal prisoners should be

released to home confinement under emergency conditions that are

negatively impacting the Bureau is the Director’s call to make.

     As   such,   to   the    extent    that     this   Court   can   even   grant

Brannon’s indeterminate request in the first place, it should – at

a minimum - insist that Brannon make some effort (or show some

effort) to first petition the Director and his Bureau for the

relief she seeks.

                                   *         *     *

     Accordingly, IT IS ORDERED: that the defendant’s motion is

DENIED without prejudice to her ability to re-file after exhausting

all applicable administrative remedies.

                                 New Orleans, Louisiana, April 6, 2021


                                       ______________________________
                                            MARTIN L. C. FELDMAN
                                        UNITED STATES DISTRICT JUDGE




                                         2
